TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-01-00664-CR




                                  Patrick Neal McDaniel, Appellant

                                                     v.

                                     The State of Texas, Appellee


          FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
                NO. 52,285, HONORABLE JOE CARROLL, JUDGE PRESIDING




                Appellant Patrick Neal McDaniel pleaded guilty to aggravated robbery. See Tex. Pen.

Code Ann. ' 29.03 (West 1994). The district court adjudged him guilty and sentenced him to ten years in

prison.

                Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of

counsel=s brief was delivered to appellant, and appellant was advised of his right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.
                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The judgment of conviction is affirmed.




                                                 Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed: June 27, 2002

Do Not Publish




                                                     2